1

2
                               UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4

5
      ANTONIO LAVON DOYLE,                           Case No. 3:00-cv-00101-RCJ-WGC
6
         Petitioner,
7           v.                                       ORDER
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12          In this capital habeas corpus action, after the Court ruled on the respondents’
13   motion to dismiss on May 23, 2018, and then after a 90-day extension of time and a 21-
14   day extension, the respondents were due to file their answer on December 10, 2018.
15   See Order entered May 23, 2018 (ECF No. 301); Order entered August 28, 2018 (ECF
16   No. 303); Order entered November 26, 2018 (ECF No. 305).
17          On December 7, 2018, the respondents filed a motion for an extension of time
18   (ECF No. 306), requesting a third extension of time, this one 7 days, to extend the
19   deadline for the answer to December 17, 2018. Respondents’ counsel states that the
20   extension of time is necessary because of a personal event that will take her away from
21   her office. The petitioner does not oppose the motion for extension of time. The Court
22   finds that the respondents’ motion for extension of time is made in good faith and not
23   solely for the purpose of delay, and that there is good cause for the extension of time
24   requested.
25          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
26   Time (ECF No. 306) is GRANTED. Respondents will have until December 17, 2018, to
27   file their answer.
28
                                                 1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered June 28, 2016 (ECF No. 258) will remain in

3    effect.

4              IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

5    25(d), the Clerk of the Court shall substitute William Gittere for Timothy Filson, on the

6    docket for this case, as the respondent warden.

7

8              DATED THIS 11th day of December, 2018.
9

10
                                               ROBERT C. JONES,
11                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
